Title: From George Washington to Lieutenant Colonel William Smith Livingston, 24 November 1778
From: Washington, George
To: Livingston, William Smith


  
    Sir,
    Hd Quarters [Fredericksburg, N.Y.] 24th Novr [17]78.
  
I have received your favour of the 10th Ultimo; which hurry of business has prevented my attending to it sooner.
Though it is ever painful to me to see a deserving officer quit the service; yet as you have taken your resolution founded I doubt not upon powerful reasons, especially in the present state and prospects of the additional batalions, I cannot oppose your inclination.
  
  
  
  You know that it is usual previous to this to settle all public accounts—I do not know whether you have any depending or not, but if you have—you will of course take the necessary and customary steps; and I shall be ready to accept your resignation. I am with great regard Sir Your most Obedt serv.

  G. Washington

